ACCEPTED
                                                                                                              01-14-00116-CR
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                        8/10/2015 10:15:10 AM
                                                                                                        CHRISTOPHER PRINE
                                                                                                                       CLERK

            IN THE FIRST COURT OF APPEALS FOR THE STATE OF TEXAS
Benedict Emesowum                                      )
Appellant                                              )                          FILED IN
                                                               Case No: 01-14-00116-CR
                                                                              1st COURT OF APPEALS
vs.                                                    )                          HOUSTON, TEXAS
                                                                              8/10/2015 10:15:10 AM
State of Texas                                         )                      CHRISTOPHER A. PRINE
Appellee                                               )                               Clerk



                                  MOTION FOR REHEARING
         Now comes Appellant and timely motions this Court of Appeals for a rehearing of his

appeal pursuant to TRAP 49.1 et seq. In this Court’s memorandum opinion, the court stated that

“[Appellant] has made no arrangements to supply a court reporter’s record to the Court”, “we

cannot determine their merits without a reporter’s record detailing what actually occurred in the

courtroom. It is Emesowum’s burden to request and pay for a reporter’s record.” “Because he

has failed to do so, we overrule these issues”. Plaintiff will show that this court erred in its

opinion and should reconsider hearing this case.

                            POINTS TO SUPPORT A REHEARING

      1.) Appellant Made Arrangements to supply a court reporter’s record: In spite of

Appellant being unjustly denied the court reporter’s record without prepayment, Appellant was

able to obtain some funding and requested a partial record from the court reporter, Bonnie

Rodriguez. Upon making arrangements and payment, rather than the court reporter providing the

transcript, she eloped with the money. Appellant made numerous attempts by phone and in

person (at County Criminal Court House both in Court 10 and at the Office of Court

Administration) to contact Ms. Rodriguez. Appellant requested Ms. Rodriguez’s personal contact

information from the Court coordinator (Marvin Rodriguez) of Harris County Criminal Court 10

(HCCC 10) and other employees of HCCC 10 but they all claimed to have no knowledge of her

contact information. Upon request of Ms. Rodriguez’s contact info from the Office of Court
Administration at the Harris County Courthouse, Appellant was provided Ms. Rodriguez’s phone

number and email addresses. Appellant called Ms. Rodriguez several times but was never able to

reach her nor receive a call back. Appellant also emailed Ms. Rodriguez several times but got no

reply (See Exhibit A). Appellant eventually contacted the Court Reporters Certification Board

for assistance with current contact information for Ms. Rodriguez. The Certification office

provided the same contact information as provided by Harris County Office of Court

Administration. Appellant nevertheless tried those same numbers and contact information to no

avail. Appellant proceeded to file a complaint with the Court Reporters Certification Board

against Ms. Rodriguez.

        Given that for no fault of Appellant, Appellant was unable to obtain partial records in

spite of making proper arrangements and payment prior to the Court rendering its opinion, the

Court should rehear this case. The Courts and Court administration is also at fault for not

providing a proper mechanism for obtaining transcripts from court reporters who may no longer

be working at the Courthouse; litigants need to be able to request and retrieve transcripts whether

or not the Court reporter no longer works at the court where he/she hitherto collected the record.

Appellant motions this court for an order to Ms. Bonnie Rodriguez to provide all transcripts for

this case’s pretrial, trial, and post-trial hearings.

    2.) Other Matters of Review Not on The Transcript Were not Reviewed: In filing a

motion for new trial, Appellant presented new evidence supporting his motion for new trial

which included documentation presented to this Court of Appeals showing that:

        i.)     The alleged witnesses provided erroneous testimony as to the identity of who the

                alleged assailant was that did not match the identity of Appellant (Exhibit B).
               Witness#1 Matt Kokott said the alleged assailant had “dreadlocks” but appellant

               does not and has never worn “dreadlocks”.

               Witness#2 Joshua Grace stated that the alleged assailant attacked complainant by

               hitting her with right hand to her left cheek, a description that is not readily

               possible as a right hand is most likely going to hit a right cheek. Moreover during

               the trial he stated he did not see the assailant hit complainant.

               Witness#3 Andy stated that he did not see assailant punch complainant. This

               witness also gave complainant $300.00. The court prevented Plaintiff from

               bringing this into evidence and this is a further i=sign of complainant being paid

               to conspire and incriminate Appellant.

       ii.)    The alleged complainant testified to a police officer a few days later that she was

               not assaulted by Appellant. (Exhibit B).

       iii.)   The investigating officer D.R. Daniel fabricated injuries and apparently suborned

               testimony from complainant. (Exhibit C). These injuries were orally obtained 6

               days after the alleged incident and were similar to previous injuries between

               alleged complainant and her ex-boyfriend one Omolulu Omogbemi.

                                         CONCLUSION

       Based on the arguments and evidence provided, Appellant respectfully requests the Court

to realize its error in issuing its opinion and rehear this case based on the evidence provided and

upon Appellant and the Court receiving the transcripts of the case in the interest of justice.

                                                                      Sincerely,

                                                                      _______________
                                                                      Benedict Emesowum, MPH
                                                                      P.O. BOX 53911
                                                                      Houston, TX 77052
EXHIBIT A
EXHIBIT B
EXHIBIT C